Citation Nr: 1614877	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for loss of teeth (claimed as a dental condition) to include as secondary to the service-connected fracture of the left mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1979.  He also had additional service in the Tennessee Air National Guard, North Carolina Army National Guard and the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in August 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records disclose that in April 1977 he was involved in a motor vehicle accident while stationed in Okinawa, Japan.  As a result of the accident, the Veteran sustained a broken left jaw, contusions, lacerations and loss of teeth 9 and 10.  Records following the accident reflect continued dental treatment for loss of teeth.  Service connection has been granted for residuals of the left mandible fracture, evaluated as nonunion of the mandible, with a non-compensable evaluation.  Service connection has also been established for left fifth cranial nerve neuropathy, associated with the left mandible fracture.  

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The Veteran's service records disclose no loss of substance of the body of the maxilla and mandible.  The Veteran seeks service connection for loss of numerous teeth following the injury.  See e.g. March 1998 letters from K.D.W., DMD and B.R.B., DMD, and August 2008 letter from Gainesville Family Dentistry.  

In his March 1998 letter, Dr. B. noted that the Veteran had been in a motor vehicle accident.  He outlined that tooth number 11 had minimal mobility and "tremendous bone loss."  

He was afforded a VA Dental and Oral examination in September 2008.  The report of that examination notes that the Veteran was involved in the aforementioned motor vehicle accident (MVA), and suffered a comminuted fracture of the left mandible, a gingival laceration and loss of teeth 9 and 10.  No loss of bone of the maxilla or mandible was shown, and no tooth loss due to periodontal disease was found.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The September 2008 VA examination is insufficient to decide the claims.  The opinion does not adequately address the history, including the March 1998 dental records from Drs. W. and B., which seem to suggest loss of bone related to the in-service MVA.  Accordingly, it is returned.  38 C.F.R. § 4.2.

The Veteran should also be afforded a VA examination to address his claim for service connection of a cervical spine disability.  The Veteran was involved in a serious motor vehicle accident, with related injury to the head.  Although the service records related to the incident do not relate any complaints or diagnoses regarding the cervical spine, the Veteran has stated that he had pain in the area since the accident.  VA records disclose a diagnosis of degenerative disc disease of the cervical spine.  See January 2008 VA Urgent Care Note.  The Veteran is competent to relate observations of pain, and given the nature of the April 1977 MVA, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran had service in the Tennessee Air National Guard, North Carolina Army National Guard and the Army Reserves following his period of active service from June 1975 to May 1979.  See Honorable Discharge certifications dated in December 1981, December 1992 and January 1994.  No development to obtain any personnel and medical records related to this service has been undertaken.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include military records.  38 C.F.R. § 3.159(c)(2) (2015).  Upon remand, the AMC/RO should attempt to obtain any treatment records from such service, and obtain information concerning the Veteran's periods of service with the Tennessee Air National Guard, North Carolina Army National Guard and the Army Reserves.

The RO attempted to obtain records from Drs. Raphael, Skahan and Moore.  The offices of Dr. Raphael and Dr. Skahan responded that they did not have records pertaining to the cervical spine and the office of Dr. Moore responded that it was Dr. Silvius who treated the Veteran.  As the Veteran indicated in the VA Form 21-4142s for Dr. Raphael and Dr. Skahan that he received treatment from them for a cervical spine disability, attempts to obtain dental records from them should be undertaken on remand.  Attempts should also be made to obtain the records of Dr. Silvius and Dr. Parry, who provided a statement to VA but no dental records.

Lastly, up-to-date VA medical records should be sought.  The Veteran receives his VA treatment at the Gainesville, FL VA Medical Center (VAMC).  On April 26, 2010, the AOJ last associated records from this facility with the electronic record.  Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service entity to obtain all available service treatment and personnel records pertaining to service with the Tennessee Air National Guard, North Carolina Army National Guard and the Army Reserves, and forward associated with such duty for incorporation into the claims file.  See military personnel record received on February 7, 2008.

Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Gainesville VAMC dated after April 26, 2010.  

3.  Request that the Veteran provide or authorize the release of any outstanding non-VA medical records, including the dental treatment records of Drs. Raphael, Skahan, Silvius and Parry.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).      

4.  After the development directed in paragraphs 1 to 3 has been completed to the extent possible, schedule the Veteran for a VA dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether the Veteran has any loss of teeth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis.

In particular, the examiner is asked to comment whether there was removal of any teeth due to loss of substance of the body of the maxilla bone due to trauma or disease, to include as due to the injuries sustained in the April 1977 motor vehicle accident, and any residuals thereof.  The examiner should also indicate whether the Veteran has treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  The examiner's attention is directed to the March 1998 letter from Dr. B. noting "tremendous bone loss" in relation to tooth number 11. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed in paragraphs 1 to 3 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his cervical disorder.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's cervical spine disability is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to offer a history of his disability.  Attention is directed to the history of motor vehicle accident with substantial facial injuries and cerebral concussion in April 1977.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

6.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


